DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The first instance of DC should be followed by “(direct current)” for clarity.  Appropriate correction is required. In line 7, immediately after “modulation”, “of” should be inserted.
Claim 9 cannot depend from itself. Please correct the number.
Claim 16 is objected to because of the following informalities:  It is unclear why “1” is in quotes.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The use of “we” (see step a) is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "target effector organ" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Similarly, Claim 5 discloses a ‘power source’. Please make the appropriate corrections by stating “wherein the power source” if that is what is intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (PG Pub. 2015/0196767).
Regarding Claim 1, Ahmed discloses a DC neurostimulation system for providing trans-spinal direct current stimulation (see tsDCS; par. 56) at a spinal cord location associated with control of a target body part of a sentient being, and direct current stimulation of the peripheral nerve associated with control of the target body part (see pDCS; par. 56), configured to deliver stimulation via electrodes at skin interfaces (see par. 125 and Fig. 4), comprising: a stimulation component (see stimulation circuit 12) configured to provide spinal direct current stimulation associated with modulation the target effector organ; a stimulation component (see stimulation circuit 16) configured to provide stimulation of the peripheral nerve associated with the target effector organ (see 
Regarding Claim 2, Ahmed discloses comprising a power source and the controller configured to provide said current independent of time-varying loads at the electrode skin interfaces and in the patient’s neural pathways connecting between system electrodes (see par. 69).
Regarding Claims 4 and 16, Ahmed discloses utilizing one of the set of varying, pulsed and constant current DC (see par. 57).
Regarding Claim 5, Ahmed discloses having a power source supplying controlled flows of direct current in spinal and polarization circuits, providing dynamic current control at the spinal anode and at the spinal cathode in a three electrode embodiment, at the spinal anode, at the spinal cathode and at the peripheral anode, without the need for resistive current splitting (see par. 58, 60, and Claim 6).
Regarding Claim 6, Ahmed discloses a power source supplying controlled flows of direct current in spinal and polarization circuits, providing dynamic current control at the spinal anode and at the spinal cathode in a four electrode embodiment, 
Regarding Claim 7, Ahmed discloses in a multi-site neurostimulation system with pairing trans-spinal direct current stimulation of the spinal cord (tsDCS) with direct current stimulation of the peripheral nerve (pDCS) leading to the target body part, wherein the controller is further configured to pass low level direct current (see par. 79)
through the body to achieve therapeutic effects for patients having neurologic conditions (see par. 104).
Regarding Claim 9, Ahmed discloses including resistive current control in the low voltage spinal (return) side of the spinal circuit (see par. 123).
Regarding Claim 10, see rejections of similarly worded Claims 2 and 4 above.
Regarding Claim 11, see rejections of Claims 5 and 6 above.
Regarding Claim 12, Ahmed discloses further comprising constant current nodes at the peripheral current source and at the spinal current source and at the spinal cathode, wherein the peripheral cathode action follows as it is determined by the control of the peripheral and spinal anodes and spinal cathode (see par. 58 and 60).
Regarding Claim 13, Ahmed discloses wherein the controller is further configured to measure current through both the spinal and peripheral anodes in real time, and the polarizing current and the spinal cathode current are one of the set of metered and calculated (see par. 134). The examiner considers the responsive operation is a calculation. 
Regarding Claim 14, Ahmed discloses the system is further configured to provide three constant current sources variously to the spinal, polarizing and peripheral circuits, wherein constant current source sinks are placed as follows: one source in series on the “high” side of the spinal circuit, one source in series on the “high” side of the peripheral circuit, and one sink in series on the “low” side of the spinal circuit, in a four electrode configuration (see par. 71).
Regarding Claim 15, see rejections of Claims 1, 9, and 14 above.
Allowable Subject Matter
Claims 3, 8, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose the polarization split and the specifics of achieving that split.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NP/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792